35 F.2d 41 (1929)
THE BEECHWOOD (two cases).
THE INVERARDER (two cases).
District Court, S. D. New York.
September 16, 1929.
*42 Single & Single, of New York City (Robert E. Hill and Gregory S. Rivkins, both of New York City, of counsel), for libelants.
Kirlin, Campbell, Hickox, Keating & McGrann, of New York City (L. de Grove Potter, of New York City, of counsel), for claimants and respondents.
CAFFEY, District Judge.
Counsel agreed at the argument that the decision of the principal question turns upon the interpretation of the United States Arbitration Act of February 12, 1925, 43 Stat. 883, chapter 213 (USCA title 9).
A stipulation, in a marine instrument of the type of the documents under consideration, for arbitration in London comes within the words of section 2 of the statute (9 USCA § 2). To construe those words, however, so as to include such a stipulation plainly would make section 2 inconsistent with or would nullify or would render inoperative sundry provisions of sections 4, 7, 9, 10, 11, and 12 (9 USCA §§ 4, 7, 9-12); possibly also certain parts of sections 5, 8, and 13 (9 USCA §§ 5, 8, 13). Under wellsettled *43 rules it is imperative therefore that the general words of section 2 be limited in application so as not to embrace arbitrations abroad (e. g., Peck v. Jenness, 7 How. 612, 623, 12 L. Ed. 841; Heydenfeldt v. Daney Gold & Silver Mining Co., 93 U.S. 634, 638, 23 L. Ed. 995; McKee v. U. S., 164 U.S. 287, 293, 17 S. Ct. 92, 41 L. Ed. 437; U. S. v. Trans-Missouri Freight Association, 166 U.S. 290, 320, 17 S. Ct. 540, 41 L. Ed. 1007).
The same conclusion was reached in The Silverbrook (D. C.) 18 F.(2d) 144, and The Fredensbro (D. C.) 18 F.(2d) 983.
As the statute does not validate the arbitration clauses involved here, the cases are governed by the law as established by the Supreme Court and summarized in United States Asphalt R. Co. v. Trinidad Lake P. Co. (D. C.) 222 F. 1006.
My impression is that what has been said disposes of all the issues (other than with respect to the interrogatories) now before me. If any counsel thinks I am in error in that regard, my attention should be called to it.
Exceptions to all interrogatories will be overruled. All interrogatories should be answered.
Leave to amend answers was not opposed and is granted.
Settle orders accordingly.